Civil action to recover damages for an alleged negligent injury sustained by plaintiff while a patient in the defendant hospital.
From a verdict and judgment for plaintiff, the defendant appeals, assigning errors.
Under the pleadings and the evidence adduced on the hearing, the case narrowed itself to issues of fact determinable alone by the jury. A careful perusal of the record leaves us with the impression that the trial was in substantial conformity to the principles of law applicable, and that no reversible error is manifest. Therefore, the verdict and judgment will be upheld.
No error. *Page 830